—In a special proceeding pursuant to CPLR 7510 to confirm an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Kings County, (Feinberg, J.), *577dated September 19, 1994, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
There is nothing in the record to support the petitioner’s contention that Michigan Miller’s Mutual Insurance Company (hereinafter Michigan Miller’s) agreed to arbitration, as required by the parties’ insurance contract. The law in Florida, which is undisputedly applicable in this proceeding, does not prohibit insurance contracts which require the consent of both parties to arbitrate claims (see, Fladell v State Farm Mut. Auto. Ins. Co., 544 So 2d 1056 [Fla]). Accordingly, the petition to confirm an award made on Michigan Miller’s default in appearing at the arbitration is entirely without merit, and was correctly dismissed by the Supreme Court.
The petitioner’s contention that the arbitration clause of the contract is ambiguous and should be construed against Michigan Miller’s, as the drafter of the contract, was raised for the first time on appeal and is therefore unpreserved for appellate review (see, Snyder v Newcomb Oil Co., 194 AD2d 53). Altman, J. P., Hart and McGinity, JJ., concur.